           Case 2:20-cv-00247-SAB                  ECF No. 20        filed 03/23/21        PageID.1391 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for thH_                                        FILED IN THE
                                                     Eastern District of Washington                           U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON



                 DALE EUGENE WILSON,                                                                      Mar 23, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             PHWLWLRQHU                              )
                                v.                                   )       Civil Action No. 2:20-CV-00247-SAB
                                                                     )
                                                                     )
                   MICHAEL OBENLAND,

                            5HVSRQGHQW
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner’s First Amended Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody
u
              (ECF No. 5) is DISMISSED with prejudice.
              Judgment is entered in favor of Respondent.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge           Stanley A Bastian                                                 on
      Petitioner’s First Amended Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (ECF No. 5).


Date: 3/23/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                           %\ Deputy Clerk

                                                                            Lee Reams
